 

--------------------------------------------------------------------------------

 
EXHIBIT 10.48
 
CONSULTING AGREEMENT
This Consulting Agreement (this "Agreement") is between Strata Skin Sciences,
Inc. (the "Company"), a Delaware corporation, and Michael R. Stewart
("Consultant") (each a "Party" and collectively the "Parties"), and is effective
October 31, 2016 (the "Effective Date").
W I T N E S S E T H:
The Company and Consultant are parties to a Severance Agreement and General
Release executed by Consultant on November 1st, 2016 (the "Release").  The
Parties desire to enter into this Agreement to provide for Consultant to provide
certain consulting services to the Company as described herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and intending to be legally bound hereby, the Company and Consultant
hereby agree as follows:
1.
Term.

(a)
The term of this Agreement shall begin on the Effective Date and terminate upon
the earlier of (i) six (6) months following the Effective Date (i.e. April 1,
2017), (ii) immediately upon termination by the Company for Cause, (iii)
immediately upon the death of Consultant, or (iv) immediately upon Consultant's
disability (the "Term").  Consultant acknowledges that there is no guarantee of
continued compensation or work following the conclusion of the Term.

(b)
For purposes of this Agreement, "Cause" is defined as:  (i) Consultant's
material violation of the material terms of this Agreement or the Release; (ii)
a breach by Consultant of a fiduciary responsibility owing to the Company;
(iii) Consultant's failure to perform the Services after written notice of such
failure and failure to cure within five (5) days; or (iv) a breach by Consultant
of Paragraph 12 of this Agreement, the Employee Confidentiality and Invention
Agreement dated as of December 15, 2014 between Consultant and the Company, or
Section 7 (as amended) of the Amended and Restated Employment Agreement between
the Parties dated as of December 15, 2015.

(c)
For purposes of this Agreement, Consultant shall be deemed to be under a
"disability (i) if Consultant and the Company agree that Consultant is disabled,
or (ii) in the event that Consultant shall be unable to or shall fail to render
and perform services under this Agreement for a total of fifteen (15) days
during the Term.

2.
Services.  Consultant shall provide such services to the Company as may be
required by the Company from time to time (the "Services"), including, but not
limited to: (a) providing the Company, its Board of Directors and its Chief
Executive Officer with assistance and information necessary to the transition of
Chief Executive Officer and other management job responsibilities; (b) providing
assistance to and cooperation with the Company in locating information or data,
providing other known information, and

--------------------------------------------------------------------------------

transitioning business relationships; and (c) performing work on special
projects identified by the Company's Chief Executive Officer.
3.
Relationship of the Parties. It is understood and agreed that all Services that
Consultant performs for the Company shall be as an independent contractor and
not as an employee.  Nothing herein shall be deemed to create an
employer-employee relationship between the Company and Consultant.

4.
Payment.  During the Term, the Company shall pay Consultant a monthly fee in the
amount of Twelve Thousand Five Hundred Dollars ($12,500.00).  The Company shall
pay the monthly fee owing to Consultant under this Agreement in accordance with
the Company's standard accounts payable practices and procedures.

5.
Benefits. Consultant shall not be eligible for any Company-paid benefits
pursuant to this Agreement, including, but not limited to, medical, disability
or other insurance, vacation, holiday or sick pay, or any other compensation or
consideration commonly known as fringe benefits.

6.
Expenses.  The Company shall reimburse Consultant for the reasonable and
necessary out-of-pocket business expenses incurred by Consultant for or on
behalf of the Company in furtherance of the performance of the Services in
accordance with the Company's then-existing policies relating to expense
reimbursement, subject in all cases to the Company's requirements with respect
to reporting and documentation of such expenses.

7.
Location.  Consultant will not be required to perform Services for the Company
as set forth in this Agreement at the Company's workplace.  Consultant may
perform Services pursuant to this Agreement anywhere else that Consultant
desires, including Consultant's own office.

8.
Timing and Days of Work. The Company will not establish hours or days of work
for Consultant; provided, however, that Consultant shall perform Services for
the equivalent of a minimum of two (2) days per week during the Term.

9.
Authority. Consultant has no authority to bind, obligate or contract on behalf
of the Company.

10.
Status of Work. Consultant is neither required to submit regular reports to the
Company nor to attend the Company's general employee meetings.  However,
Consultant shall keep the Company informed of the status of Consultant's
performance of Services and provide the deliverables associated with the
Services in a timely manner.

11.
Taxes. Consultant acknowledges that Consultant will not be treated as an
employee of the Company for purposes of employment taxes, federal and state
income tax withholding, social security taxes, city and county taxes, employee
benefit provisions, workers' compensation and state and federal unemployment
compensation.  Consultant is solely responsible for the payment of federal
self-employment and all other federal, state and local taxes and agrees to
defend, indemnify and hold harmless the Company for

- 2 -

--------------------------------------------------------------------------------

Consultant's nonpayment of such taxes on a timely basis.  The Company will issue
to Consultant an IRS Form 1099 as required by law.
12.
Non-Exclusive Service. During the Term, Consultant is generally free to provide
services to any other person or entity, provided that: (a) such work does not
interfere with Consultant's performance of Services for the Company, (b)
Consultant abides by the provisions of this Agreement relating to Confidential
Information, and (c) Consultant abides by the provisions of Section 7 (as
amended) of the Amended and Restated Employment Agreement between the Parties
dated as of December 15, 2015.

13.
Confidential Information.

(a)
"Confidential Information" shall mean any information not generally known
outside the Company.  Confidential Information is sometimes referred to as
proprietary information or trade secrets.  Examples of Confidential Information
include without limitation: trade secrets; technical and non-technical business
knowledge; technology; the business methods, systems or practices (including
pricing policies and process for products and services) used by the Company;
sales and marketing, competitive and logistical information; financial records,
the names of customers, prospective customers, suppliers, vendors, creditors or
other parties with which the Company has or proposes to have business dealings,
the nature of the relationship with such persons or entities, or any other
information relating to such persons or entities or the Company's dealings with
such persons or entities; computer software used by the Company or provided to
its customers; and other information relating to the business of the Company
that is not known to the general public.

(b)
During the Term and at all times thereafter, unless authorized in writing by the
Company, Consultant will not:

(i)
use any Confidential information for any purpose other than to perform the
Services;

(ii)
use for Consultant's benefit or advantage the Confidential Information or for
the benefit of any third party or in any way that would be detrimental to the
Company; or

(iii)
disclose or cause to be disclosed the Confidential Information or authorize or
permit such disclosure of the Confidential Information to any third party.

(c)
Consultant will surrender to the Company at any time upon request, and at the
conclusion of the Term, all written or otherwise tangible documentation
representing or embodying Confidential Information, in whatever form, whether or
not copyrighted or patented, and any copies or imitations of the Confidential
Information, whether or not made by Consultant, including without limitation all
notes, computer software and data files, documents, books, records, data

- 3 -

--------------------------------------------------------------------------------

compilations, and other written materials obtained during the Term, and all
copies thereof, including electronic media containing any of those items.
(d)
Consultant shall promptly and fully disclose to the Company, with all necessary
detail, all developments, know-how, discoveries, inventions, improvements,
concepts, ideas, formulae, processes and methods (whether copyrightable,
patentable or otherwise) made, received, conceived, acquired or written by
Consultant (whether or not at the request or upon the suggestion of the Company,
solely or jointly with others), during the Term that: (i) result from, arise out
of, or relate to any work, project, assignment or task performed by Consultant
on behalf of the Company, whether undertaken voluntarily or assigned to
Consultant by the Company; (i) were developed using the Company's resources;
(iii) result from Consultant's use or knowledge of the Company's Confidential
Information; or (iv) relate to the Company's business or any of the products or
services being developed, manufactured or sold by the Company or that may be
used in relation therewith (collectively referred to as "Inventions"). 
Consultant hereby acknowledges that all original works of authorship that are
made by Consultant (solely or jointly with others) within the above terms and
that are protectable by copyright are "works made for hire," as that term is
defined in the United States Copyright Act, including but not limited to blog
posts and other marketing materials.  Consultant understands and hereby agrees
that the decision whether or not to commercialize or market any Invention
developed by Consultant solely or jointly with others is within the Company's
sole discretion and for the Company's sole benefit and that no royalty shall be
due to Consultant as a result of the Company's efforts to commercialize or
market any such Invention.

(e)
Consultant hereby assigns and transfers to the Company all of Consultant's
right, title and interest in and to the Inventions, and Consultant further
agrees to deliver to the Company any and all drawings, notes, specifications and
data relating to the Inventions, and to sign, acknowledge and deliver all such
further papers, including applications for and assignments of copyrights and
patents, and all renewals thereof, as may be necessary to obtain copyrights and
patents for any Inventions in any and all countries and to vest title thereto in
the Company and its successors and assigns and to otherwise protect the
Company's interests therein.  Consultant shall not charge the Company for time
spent in complying with these obligations.  Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant's agent and attorney in fact, to act for and in Consultant's
behalf and stead to apply for or to pursue any application for any United States
or foreign patents or copyright registrations covering Inventions or original
works of authorship assigned to the Company as above and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Consultant.

(f)
The Consultant acknowledges that compliance with this Agreement is necessary to
protect the goodwill and other proprietary interests of the Company and that the
Consultant has been and will be entrusted with highly confidential information

- 4 -

--------------------------------------------------------------------------------

regarding the Company and its products and is conversant with the Company's
affairs, its trade secrets and other proprietary information.  The Consultant
acknowledges that a breach of this Agreement will result in irreparable and
continuing damage to the Company and its business, for which there will be no
adequate remedy at law.  The Consultant further agrees that in the event of any
breach of this Agreement, the Company and its successors and assigns shall be
entitled to injunctive relief and to such other and further relief, including
damages, as may be proper.
(g)
Consultant acknowledges that the Defend Trade Secrets Act of 2016 (the "Act")
provides that an individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that:  (i) is made (A) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Consultant further acknowledges
that the Act provides that an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual:  (x) files any document containing the
trade secret under seal; and (y) does not disclose the trade secret, except
pursuant to court order.



14.
Workers' Compensation. Consultant shall not be eligible for workers'
compensation insurance from the Company and shall be solely responsible for any
injuries or damages that Consultant may sustain in the course of performing
Services pursuant to this Agreement.

15.
Indemnification. The Company agrees to indemnify and hold harmless Consultant
with respect to any claim made, or action, suit or proceeding instituted against
Consultant, that is based upon or arises out of the Services performed by the
Consultant in accordance with the terms and provisions of this Agreement to the
extent that consultants to the Company may be indemnified under the By-laws of
the Company, except if such claim, action or proceeding arises from the fault or
negligence of Consultant or from the Consultant's failure to comply with any
term or provision of this Agreement.  Consultant shall defend, indemnify and
hold harmless the Company from any and all liability, damages, suits and losses,
including attorneys' fees, arising out of Consultant's performance under this
Agreement, including but not limited to (a) any breach by Consultant of any
term, condition or obligation under this Agreement, or (b) Consultant's gross
negligence or willful misconduct.  The Company shall have the right to offset
against any fees due to Consultant for any claims, losses, liabilities,
expenses, fees or other disbursement incurred by the Company pursuant to this
paragraph. Each Party shall provide the other Party with prompt notice of any
claim for which indemnification will be sought and shall cooperate with the
other Party in the investigation and defense of such claim.

- 5 -

--------------------------------------------------------------------------------

16.
Successor and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs and successors.  The
Company may assign this Agreement to any person or entity, including, but not
limited to, any successor, parent, subsidiary or affiliated entity of the
Company.  The Company also may assign this Agreement in connection with any sale
or merger (whether a sale or merger of stock or assets or otherwise) of the
Company or the business of the Company.  Consultant expressly consents to the
assignment of the commitments, restrictions and undertakings set forth in this
Agreement to any new owner of the Company's business or purchaser of the
Company.  Consultant may not assign, pledge, or encumber its interest in this
Agreement, or any part thereof, without the written consent of the Company.

17.
Waiver; Severability.  A waiver by either Party of any provision or condition of
this Agreement shall not be construed or deemed to be a waiver of any other
provision or condition of this Agreement, or a waiver of a subsequent breach of
the same provision or condition, unless such waiver is so expressed in writing
and signed by the Party to be bound.  If any provision of this Agreement is
determined to be invalid under applicable law and regulations by a court of
competent jurisdiction, such provisions shall be inapplicable and deemed omitted
to the extent of such invalidity without impairing the validity of the remaining
provisions of this Agreement.

18.
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties, supersedes all prior and contemporaneous agreements or understandings,
oral or written, between the Parties, and may be modified only by a writing
signed by both Parties; provided, however, that this Agreement does not
supersede or otherwise modify (a) the Amended and Restated Employment Agreement
between the Parties dated as of December 15, 2015, or (b) the Release.

19.
Survival of Representations, Warranties and Covenants.  The provisions of this
Agreement that by their terms are intended to endure beyond the term of this
Agreement shall survive the termination of this Agreement.

20.
Governing Law and Venue.  This Agreement shall be construed and enforced under
the substantive laws of the Commonwealth of Pennsylvania, without reference to
its conflict of laws principles.

21.          Counterparts; Electronic Transmission.  This Agreement may be
executed by the Parties on separate counterparts, both of which shall be an
original and both of which together shall constitute one and the same
agreement.  A facsimile or electronic transmission of a scanned copy of a signed
counterpart signature page hereto shall be deemed to be an originally executed
copy for purposes of this Agreement.
 
[signature page follows]
- 6 -

--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Parties have executed this Agreement on the day and year
first above written, intending to be legally bound.



 
MICHAEL R. STEWART
 
STRATA SKIN SCIENCES, INC.
   
 
  /s/ Michael R. Stewart
 
 
  /s/ Jeffrey F. O'Donnell, Sr.
     Michael R. Stewart  
 By:          Jeffrey F. O'Donnell, Sr.
       
Title:          Chairman of the Board
 

 
 

--------------------------------------------------------------------------------

- 7 -